Title: From John Quincy Adams to Catherine Nuth Johnson, 20 August 1807
From: Adams, John Quincy,Adams, Louisa Catherine Johnson
To: Johnson, Catherine Nuth



Dear Madam
Boston 20. August 1807

As the account I gave you the day before yesterday may occasion you some anxiety on my wife’s account, it gives me the most cordial pleasure now to inform you that she is as well as under the Circumstances could possibly be expected, and the infant remarkably hearty and Strong—My Sister Smith came in from Quincy the morning of the child’s birth and has been with Mrs: Adams constantly since.
I remain, Dear Madam, ever faithfully yours
John Quincy Adams.I write a few lines to say that I am doing very well and that the little Gentleman is likely to do so too. He is born to be lucky as you say having come into the World as Harriet did—
